Citation Nr: 0116357	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-08 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
arthritis of the hands.

2. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel



INTRODUCTION

The veteran had active service from August 1972 to August 
1975, and from November 1976 to November 1993.  This appeal 
comes before the Board of Veterans' Appeals (BVA or Board) 
from an October 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO), 
which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  In an unappealed June 1994 rating decision, the RO denied 
service connection for arthritis of both hands.

2.  In an unappealed May 1995 rating decision, the RO denied 
service connection for a low back disorder.

3.  The evidence associated with the claims file subsequent 
to the RO's June 1994 and May 1995 rating decisions is new, 
and so significant that it must be considered in order to 
fairly decide the merits of the veteran's claims.


CONCLUSIONS OF LAW

1.  The RO's June 1994 decision denying entitlement to 
service connection for arthritis of both hands is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

2.  The RO's May 1995 decision denying entitlement to service 
connection for a low back disorder is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

3.  The evidence received subsequent to the RO's June 1994 
and May 1995 decisions is new and material, and the 
requirements to reopen the claims of entitlement to service 
connection for arthritis of the hands and for a low back 
disorder have been met.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests that the Board reopen his claim of 
entitlement to service connection for arthritis of the hands 
and a low back disorder on the basis that he has submitted 
new and material evidence not only sufficient to reopen his 
claim, but also sufficient to grant service connection.  The 
Board observes that the veteran's claim of entitlement to 
service connection for arthritis of the hands was first 
considered and denied in June 1994.  The RO denied service 
connection on the basis that there was no evidence of a 
current disability.  The RO noted that recent medical 
evidence showed full range of motion of all fingers, and 
there was no showing of any arthritis upon x-ray.  The 
veteran's claim of entitlement to service connection for a 
low back disorder was first considered and denied in May 
1995.  The RO denied service connection on the basis that 
although the veteran was treated for low back pain during 
service, there was no evidence that such treatment was for a 
chronic condition, and there was no current evidence of a 
back disorder, other than the veteran's complaints of pain.  
The veteran was notified of the June 1994 and May 1995 rating 
decisions and his appellate rights by VA letters dated in 
July 1994 and May 1995, respectively, but the veteran did not 
initiate an appeal, and those decisions became final.  See 
38 U.S.C.A. § 7105(a)(c) (West 1991).  

The Board notes that in the January 2000 Statement of the 
Case and the May 2000 Supplemental Statement of the Case, the 
RO appears to have reviewed the veteran's claims on the 
merits, rather than on the basis of new and material 
evidence.  However, despite the RO's actions, the Board must 
first examine whether the evidence warrants reopening the 
claims.  This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened, is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, (eliminates the concept of a well-grounded claim).

The June 1994 and May 1995 rating decisions that denied 
service connection for the veteran's arthritis of the hands 
and low back disorder, respectively, relied upon service 
medical records and a February 1994 VA examination report and 
x-rays.  In regard to the hands, the June 1994 rating 
decision noted that the veteran had sustained several acute 
injuries to the hands while in service and complained of 
variable soreness.  However, upon current examination the 
veteran had full range of motion of all his fingers, no 
functional impairment, and x-rays of the hands were normal.  
There was no showing of arthritis on x-ray, and service 
connection was denied.  In regard to the veteran's claim for 
a low back disorder, the May 1995 rating decision indicated 
that service medical records revealed treatment for low back 
pain, although this appeared to be a temporary condition that 
resolved with treatment.  No permanent residual disability 
was shown at the time of the veteran's separation from 
service.  The RO also noted that the VA examination included 
x-ray findings that the veteran's back was normal.  There was 
no limitation of motion, spasm, deformity, or any functional 
impairment of the low back.  The RO denied service 
connection, citing lack of objective evidence of a chronic 
residual low back disability.

Following the RO's June 1994 and May 1995 final denials, 
additional evidence has been associated with the veteran's 
claims file, including:  private medical records dated in 
April 1999 and February 2000; VA outpatient treatment records 
reflecting treatment from January 1997 to June 1998; VA x-ray 
reports dated in March 1999; and various statements from the 
veteran.  Significantly, in the April 1999 private medical 
record from Dean Karas, M.D., it was noted that the veteran 
had been diagnosed with osteoarthritis of both hands, and his 
lower back.  Dr. Karas opined that the veteran's 
"degenerative changes are likely a result of his Army 
service."  The February 2000 private medical report from 
Mark Jeffers, D.O., contains a diagnosis of chronic low back 
pain.  The VA outpatient treatment records reveal that the 
veteran was seen with complaints of arthralgia and low back 
pain.  Finally, the VA x-ray reports dated in March 1999 
reveal findings of minimal degenerative changes of the lumbar 
spine, spondylitic changes at the L5-S1 level, and 
osteoarthritic changes in both hands.  

The Board finds that the evidence submitted above is both new 
and material, and thus, sufficient to reopen the veteran's 
claims of entitlement for arthritis of the hands and a low 
back disorder.  The evidence is new, in that it was not 
previously of record.  Moreover, it is not cumulative or 
redundant of evidence previously of record in that it 
reflects a current diagnosis regarding the claimed conditions 
- evidence that was missing at the time of the prior denials.  
Moreover, the new evidence is material in that not only is 
there evidence of a current back and hand disorder, but there 
is a medical opinion suggesting that these current conditions 
are related to the veteran's active service.  Therefore, the 
Board finds that the evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claims on appeal.  See 38 C.F.R. § 3.156(a).  Accordingly, 
the Board finds that the veteran submitted new and material 
evidence, and his claims for entitlement to service 
connection for arthritis of the hands and for a low back 
disorder must be reopened.

At this point, the Board notes that during the pendency of 
this appeal there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  While the VCAA does not serve as a basis to 
reopen a claim (unless new and material evidence is 
presented), the law does include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In the present case, 
because the Board has reopened the veteran's claims for 
service connection, the impact of the VCAA will be addressed 
in the REMAND below.  


ORDER

New and material evidence has been submitted which is 
sufficient to reopen the claim of service connection for 
arthritis of the hands, and to this extent the appeal is 
allowed.

New and material evidence has been submitted which is 
sufficient to reopen the claim of service connection for a 
low back disorder, and to this extent the appeal is allowed.



REMAND

Having reopened the veteran's claims for service connection, 
the next step is to determine whether the VA's duty to assist 
has been satisfied.  A review of the record leads the Board 
to conclude that this duty has not been satisfied.  

As noted in the decision above, during the pendency of the 
veteran's appeal, there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  This law eliminates the concept of a well-grounded 
claim, and provides that VA will assist a claimant in 
obtaining evidence required to substantiate a claim.  
Specifically, the law requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notification, VA is required to inform the 
claimant as to what evidence the claimant is to provide and 
what evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  This legislation is applicable to this 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).

The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  The Board finds that 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747) 
(1992)). 

Additionally, the Board finds that in light of the 
significance of Dr. Karas' April 1999 statement that the 
veteran currently has osteoarthritis of the hands and the 
lower back, and that these degenerative changes are likely a 
result of the veteran's active service, the RO should obtain 
copies of Dr. Karas' treatment records for the veteran.  The 
Board also finds that the veteran should be afforded another 
VA examination by an examiner who has had the opportunity to 
review Dr. Karas' April 1999 statement, as well as any 
additional evidence obtained pursuant to this REMAND, and 
render an opinion as to the etiology of any current arthritis 
of the hands and/or back disorder.  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions.

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers he 
has seen for treatment of his hands 
and/or low back since his discharge from 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the file 
any medical records identified by the 
veteran that have not been previously 
obtained.

3.  The veteran should be afforded a VA 
examination of his hands and low back to 
determine the nature and etiology of any 
current disorder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all medical records associated 
with the claims file, particularly the 
veteran's service medical records and 
private medical records, including the 
April 1999 statement from Dr. Karas.  The 
examiner is requested to offer an opinion 
as to the following:  1) whether the 
veteran suffers from any disorder(s) of 
the hands or low back, including, but not 
limited to, arthritis; and if so, 2) to 
what extent, if any, such current 
disorder(s) may be causally or 
etiologically linked to an incident of 
the veteran's active service.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2000), copies of all 
pertinent records in the veteran's claims 
file, or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 



